     Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 1 of 11 PageID #:1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 ROOFERS’ PENSION FUND; ROOFERS’ UNIONS                 )
 WELFARE TRUST FUND; CHICAGOLAND                        ) NO. 19-CV-3085
 ROOFERS’ APPRENTICESHIP AND TRAINING                   )
 FUND; ROOFERS’ RESERVE FUND; ROOFING                   )
 INDUSTRY ADVANCEMENT AND RESEARCH                      ) JUDGE:
 FUND; ROOFERS’ LOCAL 11 PROMOTIONAL                    )
 AND ORGANIZATIONAL FUND; NATIONAL                      )
 ROOFING INDUSTRY PENSION PLAN; and                     ) MAGISTRATE JUDGE:
 UNITED UNION OF ROOFERS,                               )
 WATERPROOFERS AND ALLIED WORKERS                       )
 LOCAL NO. 11,                                          )
                                                        )
                     Plaintiffs,                        )
                                                        )
       vs.                                              )
                                                        )
 WARNER COMMERCIAL, LLC d/b/a WARNER                    )
 ROOFING & RESTORATION, an Illinois Limited             )
 Liability Company, and WARNER CONTRACTING,             )
 LLC d/b/a WARNER ROOFING & RESTORATION,                )
 an Illinois Limited Liability Company,                 )

                     Defendants.

                                      COMPLAINT

      NOW COME the Plaintiffs, the ROOFERS’ PENSION FUND et al., by and through their

attorneys, JOHNSON & KROL, LLC, complaining of the Defendants WARNER

COMMERCIAL, LLC d/b/a WARNER ROOFING & RESTORATION (“WARNER

COMMERCIAL”) and WARNER CONTRACTING, LLC d/b/a WARNER ROOFING &

RESTORATION (“WARNER CONTRACTING”) as follows:

                              JURISDICTION AND VENUE

1.    This action arises under Section 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management




                                       Page 1 of 11
     Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 2 of 11 PageID #:2



      Relations Act, 29 U.S.C. §§ 1132, 1145, and 185 (2012). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the ROOFERS’

      PENSION FUND, the ROOFERS’ UNIONS WELFARE TRUST FUND, the

      CHICAGOLAND ROOFERS’ APPRENTICESHIP AND TRAINING FUND, the

      ROOFERS’ RESERVE FUND, and the NATIONAL ROOFING INDUSTRY PENSION

      PLAN (collectively “Trust Funds”) are administered at 2340 S. River Road, Suite 305, Des

      Plaines, IL 60018 and pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the

      events or omissions giving rise to the Plaintiffs’ claims occurred in the Northern District

      of Illinois, Eastern Division.

                                           PARTIES

3.    The Trust Funds receive contributions from numerous employers pursuant to the Standard

      Working Agreement (“SWA”) negotiated between the UNITED UNION OF ROOFERS,

      WATERPROOFERS, AND ALLIED WORKERS LOCAL NO. 11 (“Local 11”) and the

      Labor Relations Group of the Chicago Roofing Contractors Association, Inc. (“CRCA”),

      and therefore are multi-employer plans under 29 U.S.C. § 1002.

4.    ROOFERS’ LOCAL 11 PROMOTIONAL AND ORGANIZATIONAL FUND

      (“Promotional Fund”) is a labor management cooperation committee that is administered

      in Westchester, Illinois.

5.    ROOFING INDUSTRY ADVANCEMENT AND RESEARCH FUND (“Industry Fund”)

      is an industry improvement fund administered in Hillside, Illinois.

6.    WARNER COMMERCIAL is an Illinois Limited Liability Company with its principal

      place of business in Rockford, Illinois.




                                          Page 2 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 3 of 11 PageID #:3



7.     Through a Memorandum of Understanding, WARNER COMMERCIAL agreed to be

       bound by the terms of the SWA. (The Memorandum of Understanding is attached as

       Exhibit 1; the SWA is attached as Exhibit 2).

8.     Pursuant to the terms and conditions set forth in the SWA, WARNER COMMERCIAL

       also became bound by the provisions of the Agreements and Declarations of Trust which

       created the Trust Funds (hereinafter referred to as the “Trust Agreements”).

9.     Pursuant to the Trust Agreements, the Trustees adopted the Employer Contribution

       Collection and Audit Procedures (“Collection Procedures”) to administer the collection of

       contributions from employers. (The Collection Procedures are attached as Exhibit 3).

10.    WARNER CONTRACING is an Illinois Limited Liability Company with its principal

       place of business in Rockford, Illinois.

                                  COUNT I
            BREACH OF THE COLLECTIVE BARGAINING AGREEMENT

11.    Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-10 of this

       Complaint with the same force and effect as if fully set forth herein.

12.    The provisions of the SWA, Trust Agreements, and the Collection Procedures require

       WARNER COMMERCIAL to make monthly reports of hours worked by bargaining unit

       employees and pay contributions to the Trust Funds, the Industry Fund, and the

       Promotional Fund for each hour worked pursuant to the SWA at the negotiated rate. The

       monthly reports and contributions during all relevant times were due on or before the 15th

       day of the calendar month following the calendar month during which the work was

       performed.

13.    Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the SWA,

       Trust Agreements, and Collection Procedures, employers who fail to timely submit their



                                           Page 3 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 4 of 11 PageID #:4



       monthly Contribution Reports and contributions to the Trust Funds are responsible for the

       payment of liquidated damages equal to 10% of the amount unpaid and interest at the prime

       rate as published by the Wall Street Journal plus 4 percentage points for each month that

       contributions remain unpaid, plus any reasonable attorney’s fees and costs of maintaining

       suit.

14.    Pursuant to the provisions of the SWA, Trust Agreements, and Collection Procedures,

       employers who fail to submit their monthly Contribution Reports and contributions to the

       Industry Fund and the Promotional Fund on a timely basis are responsible for payment of

       liquidated damages equal to 10% of the amount unpaid and interest at twelve (12) percent

       per annum, plus any reasonable attorneys’ fees and costs of maintaining suit.

15.    Pursuant to the terms of the SWA, employers are required to deduct $1.36 for each hour

       worked by its employees under the SWA from its employees’ wages and remit the

       deduction to Local 11 on a monthly basis.

16.    In order to verify an employers’ compliance with the SWA, Trust Agreements, and

       Collection Procedures, the Trust Funds may perform a payroll compliance audit of an

       employer at any time.

17.    The SWA and Collection Procedures provide that employers must provide any “financial

       records deemed necessary by the auditor to enable the auditor to render the necessary

       opinion.” (Exhibit 3).

18.    Further, Article X, Section 12 of the SWA provides that:

               The Employer shall furnish to the Trustees of any trust fund to which
               contributions are obligated by this Working Agreement, upon written
               request of each such trust fund, such information and reports as the Trustees
               or their Auditor may require in the performance of their duties, including,
               but not limited to: each employee’s payroll records (regardless of craft or




                                           Page 4 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 5 of 11 PageID #:5



               occupation) . . . any other financial records deemed necessary by the Auditor
               to enable the auditor to render the necessary opinions . . .

       (Exhibit 2).

19.    On several occasions, Plaintiffs’ auditor has attempted to contact WARNER

       COMMERCIAL            requesting   copies   of   the   payroll   records   for   WARNER

       COMMERCIAL’s alter-ego company, WARNER CONTRACTING.

20.    WARNER COMMERCIAL has refused to cooperate with the requests for these records to

       complete the audit.

21.    A payroll audit of both WARNER COMMERCIAL and WARNER CONTRACTING is

       necessary to determine the exact amount of damages owed by Defendant WARNER

       COMMERCIAL.

22.    Defendant WARNER COMMERCIAL owes Plaintiffs all contributions, liquidated

       damages, interest, and auditor fees revealed by the payroll compliance audit.

23.    Plaintiffs have complied with all conditions precedent in bringing this suit.

24.    Defendant WARNER COMMERCIAL is obligated to pay the reasonable attorney’s fees

       and court costs incurred by the Plaintiffs pursuant to the SWA, Trust Agreements,

       Collection Procedures and 29 U.S.C. § 1132(g)(2)(D).




       WHEREFORE, Plaintiffs respectfully request the following relief:

A.     That an Order be entered requiring Defendant WARNER COMMERCIAL to comply with

       a payroll audit of WARNER COMMERCIAL and WARNER CONTRACTING and

       produce any and all payroll documents and other corporate records necessary to complete

       the audit;



                                           Page 5 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 6 of 11 PageID #:6



B.     That a Judgment be entered in favor of Plaintiffs and against Defendant WARNER

       COMMERCIAL for all contributions, liquidated damages, interest and auditor fees

       revealed by the payroll compliance audit;

C.     That Defendant WARNER COMMERCIAL be ordered to pay the reasonable attorney’s

       fees and costs incurred by the Plaintiff pursuant to the SWA, Trust Agreements, Collection

       Procedures and 29 U.S.C. §1132(g)(2)(D);

D.     That this Court retain jurisdiction of this case pending compliance with its order; and

E.     That Plaintiffs have such other and further relief as the Court may deem just and equitable,

       all at the cost of Defendant WARNER COMMERCIAL, pursuant to 29 U.S.C. §

       1132(g)(2)(E).



                                       COUNT II
                                  ALTER EGO LIABILITY

25.    Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-24 of this

       Complaint with the same force and effect as if fully set forth herein.

26.    Scott Warner is the President and owner of WARNER COMMERCIAL.

27.    Scott Warner is also the President and owner of WARNER CONTRACTING.

28.    WARNER COMMERCIAL operates out of 417 S. Winnebago Street, Rockford, IL 61102.

29.    WARNER CONTRACTING also operates out of 417 S. Winnebago Street, Rockford, IL

       61102.

30.    WARNER CONTRACTING uses the same phone number – (815) 877-7663 – as

       WARNER COMMERCIAL.

31.    WARNER COMMERCIAL and WARNER CONTRACTING share a common business

       purpose.



                                           Page 6 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 7 of 11 PageID #:7



32.    WARNER COMMERCIAL and WARNER CONTRACTING both conduct business as

       “Warner Roofing & Restoration.”

33.    WARNER COMMERCIAL and WARNER CONTRACTING share a common website.

34.    Upon     information     and   belief,   WARNER       COMMERCIAL           and   WARNER

       CONTRACTING share operations, equipment, and customers.

35.    WARNER COMMERCIAL and WARNER CONTRACTING have commingled assets

       with each other.

36.    WARNER COMMERCIAL and WARNER CONTRACTING are in fact, one in the same

       company.

37.    Recognition of WARNER CONTRACTING’s separate corporate existence would

       sanction fraud or promote injustice in that WARNER COMMERCIAL would be permitted

       to escape its contractual and financial obligations to the Plaintiffs while doing business as

       “Warner Roofing and Restoration” simultaneously with WARNER CONTRACTING.

38.    WARNER CONTRACTING is the non-union shop of a double-breasted operation and

       WARNER COMMERCIAL is the union shop of the Defendants’ combined operations.

39.    As the alter ego of WARNER COMMERCIAL, WARNER CONTRACTING is bound by

       the terms of the SWA, Trust Agreements, and Collection Procedures. As such, WARNER

       COMMERCIAL and WARNER CONTRACTING are jointly and severally obligated to

       pay contributions for each our worked by their employees within the trade and geographic

       jurisdiction of Local 11.

40.    Plaintiffs have been required to employ the undersigned attorneys to collect the monies

       that   are   due   and   owing    from   WARNER        COMMERCIAL          and   WARNER

       CONTRACTING.




                                           Page 7 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 8 of 11 PageID #:8



41.    Plaintiffs have complied with all conditions precedent in bringing this suit.

42.    WARNER COMMERCIAL and WARNER CONTRACTING are obligated to pay the

       reasonable attorney’s fees and court costs incurred by the Plaintiffs pursuant to the SWA,

       Trust Agreements, Collection Procedures and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request that:

A.     That this Court enter an Order in favor of Plaintiffs deeming WARNER CONTRACTING

       the alter ego of WARNER COMMERCIAL;

B.     That an Order be entered requiring Defendant WARNER COMMERCIAL and WARNER

       CONTRACTING to comply with a payroll audit and produce any and all payroll

       documents and other corporate records necessary to complete the audit;

C.     That a Judgment be entered in favor of Plaintiffs and against Defendants WARNER

       COMMERCIAL and WARNER CONTRACTING, jointly and severally, for all

       contributions, liquidated damages, interest and auditor fees revealed by the payroll

       compliance audit;

D.     That Defendants WARNER COMMERCIAL and WARNER CONTRACTING, jointly

       and severally, be ordered to pay the reasonable attorney’s fees and costs incurred by

       Plaintiffs pursuant to the SWA, Trust Agreements, Collection Procedures and 29 U.S.C. §

       1132(g)(2)(D);

E.     That this Court retain jurisdiction of this case pending compliance with its order; and

F.     That Plaintiffs have such other and further relief as the Court may deem just and equitable,

       all   at   the   cost   of   Defendants   WARNER       COMMERCIAL          and   WARNER

       CONTRACTING, jointly and severally, pursuant to 29 U.S.C. § 1132(g)(2)(E).




                                           Page 8 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 9 of 11 PageID #:9



                                         COUNT III
                                 SINGLE EMPLOYER LIABILITY

43.    Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-42 of this

       Complaint with the same force and effect as if fully set forth herein.

44.    Scott Warner is the President and owner of WARNER COMMERCIAL.

45.    Scott Warner is also the President and owner of WARNER CONTRACTING.

46.    WARNER COMMERCIAL operates out of 417 S. Winnebago Street, Rockford, IL 61102.

47.    WARNER CONTRACTING also operates out of 417 S. Winnebago Street, Rockford, IL

       61102.

48.    WARNER CONTRACTING uses the same phone number – (815) 877-7663 – `as

       WARNER COMMERCIAL.

49.    WARNER COMMERCIAL and WARNER CONTRACTING share a common business

       purpose.

50.    WARNER COMMERCIAL and WARNER CONTRACTING both conduct business as

       “Warner Roofing & Restoration.”

51.    WARNER COMMERCIAL and WARNER CONTRACTING share a common website.

52.    Upon     information   and    belief,   WARNER        COMMERCIAL         and   WARNER

       CONTRACTING share operations, equipment, and customers.

53.    WARNER COMMERCIAL and WARNER CONTRACTING have commingled assets

       with each other.

54.    WARNER COMMERCIAL and WARNER CONTRACTING are in fact, one in the same

       company.

55.    WARNER COMMERCIAL and WARNER CONTRACTING are a “single employer” for

       the purposes of determining employees’ fringe benefit contributions in that they share an



                                           Page 9 of 11
      Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 10 of 11 PageID #:10



        interrelation of operations, common management, centralized control over labor relations

        and common ownership.

56.     As a single employer with WARNER COMMERCIAL, WARNER CONTRACTING is

        bound by the terms of the SWA, Trust Agreements, and Collection Procedures. As such,

        WARNER COMMERCIAL and WARNER CONTRACTING are jointly and severally

        obligated to pay contributions for each our worked by their employees within the trade and

        geographic jurisdiction of Local 11.

57.     Plaintiffs have been required to employ the undersigned attorneys to collect the monies

        that   are   due   and   owing   from    WARNER        COMMERCIAL          and   WARNER

        CONTRACTING.

58.     Plaintiffs have complied with all conditions precedent in bringing this suit.

59.     WARNER COMMERCIAL and WARNER CONTRACTING are obligated to pay the

        reasonable attorney’s fees and court costs incurred by the Plaintiffs pursuant to the SWA,

        Trust Agreements, Collection Procedures and 29 U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request that:

A.      That this Court enter an Order in favor of Plaintiffs deeming WARNER COMMERCIAL

        and WARNER CONTRACTING a single employer;

B.      That this Court enter an Order requiring Defendants WARNER COMMERCIAL and

        WARNER CONTRACTING to comply with a payroll audit and produce any and all

        payroll documents and other corporate records necessary to complete the audit;

C.      That a Judgment be entered in favor of Plaintiffs and against Defendants WARNER

        COMMERCIAL and WARNER CONTRACTING, jointly and severally, for all




                                           Page 10 of 11
     Case: 1:19-cv-03085 Document #: 1 Filed: 05/07/19 Page 11 of 11 PageID #:11



       contributions, liquidated damages, interest and auditor fees revealed by the payroll

       compliance audit;

D.     That Defendants WARNER COMMERCIAL and WARNER CONTRACTING, jointly

       and severally, be ordered to pay the reasonable attorney’s fees and costs incurred by

       Plaintiffs pursuant to the SWA, Trust Agreements, Collection Procedures and 29 U.S.C. §

       1132(g)(2)(D);

E.     That this Court retain jurisdiction of this case pending compliance with its order; and

F.     That Plaintiffs have such other and further relief as the Court may deem just and equitable,

       all   at   the   cost   of   Defendants   WARNER      COMMERCIAL          and   WARNER

       CONTRACTING, jointly and severally, pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                     Respectfully Submitted,

                                                     ROOFERS PENSION FUND et al.

                                                     /s/ Lucas J. Habeeb
                                                     One of Plaintiffs’ Attorneys
                                                     Johnson & Krol, LLC
                                                     311 S. Wacker Dr., Suite 1050
                                                     Chicago, IL 60606
                                                     (312) 757-5472
                                                     habeeb@johnsonkrol.com




                                           Page 11 of 11
